Title: John Adams to Abigail Adams, 14 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 14. 1774
     
     I have written but once to you since I left you. This is to be imputed to a Variety of Causes, which I cannot explain for Want of Time. It would fill Volumes to give you an exact Idea of the whole Tour. My Time is to totally filled from the Moment I get out of Bed, untill I return to it. Visits, Ceremonies, Company, Business, News Papers, Pamphlets &c. &c. &c.
     The Congress will, to all present Appearance be well united and in such Measures, I hope will give Satisfaction to the Friends of our Country.
     A Tory here is the most despicable Animal in the Creation. Spiders, Toads, Snakes, are their only proper Emblems. The Massachusetts Councillors, and Addressers are held in curious Esteem here, as you will see.
     The Spirit, the Firmness, the Prudence of our Province are vastly applauded, and We are universally acknowledged the Saviours and Defenders of American Liberty.
     The Designs, and Plans of the Congress, must not be communicated, untill compleated, and We shall move with great Deliberation.
     When I shall come home I know not, but at present I dont expect to take my Leave of this City these four Weeks.
     My Compliments, Love, Service where they are due. My Babes are never out of my Mind, nor absent from my Heart.
     
      Adieu.
      John Adams
     
    